
	
		III
		110th CONGRESS
		2d Session
		S. RES. 619
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2008
			Mr. Sessions (for
			 himself and Mr. Coleman) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing support for a constructive
		  dialogue on human rights issues between the United States and
		  Bahrain.
	
	
		Whereas
			 Bahrain is a friend of the United States and a critical partner in the war on
			 terrorism, as demonstrated by Bahrain’s designation as a major ally outside of
			 the North Atlantic Treaty Organization, the completion of the United
			 States-Bahrain Free Trade Agreement in 2006, and the continued presence of
			 United States forces in Bahrain;
		Whereas
			 the strategic relationship between the United States and Bahrain should not
			 prevent the United States from speaking honestly to the Government of Bahrain
			 about concerns regarding human rights issues in a mutually respectful dialogue;
			 and
		Whereas
			 numerous reports, including the Department of State's 2007 Country Report on
			 Human Rights Practices in Bahrain, detail potential shortcomings by the
			 Government of Bahrain in the areas of human rights and democracy,
			 including—
			(1)the use of torture and undue force against
			 political activists;
			(2)systematic discrimination by the Sunni
			 government against the Shi’a majority, including forbidding Shi’a from joining
			 the military and discriminating against Shi’a in public sector
			 employment;
			(3)the denial, in practice, of the right to a
			 fair trial; and
			(4)gerrymandering of political districts in
			 order to support favored candidates: Now, therefore, be it
			
	
		That the Senate—
			(1)supports a constructive dialogue on human
			 rights issues as an integral part of the bilateral agenda between the United
			 States and Bahrain;
			(2)expresses support for efforts to promote
			 human rights, democracy, and the rule of law in Bahrain; and
			(3)calls upon the President and the Secretary
			 of State to aid in those efforts.
			
